Order filed January 15, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00573-CV
                                  ____________

   ROBIN BLAINE ANDREWS, INDIVIDUALLY AND AS PERSONAL
     REPRESENTATIVE OF THE HEIRS AND ESTATE OF GARLAND
     DALE PEPPER, DECEASED, AND GARLAND PEPPER, JR., SUSAN
      ANDREWS, KIMBERLY BROWN AND CAROLYN WALKER V.
                    ABB, INC., ET AL, Appellants

                                       V.

                        JOHN CRANE, INC, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                    Trial Court Cause No. 2014-02782-ASB

                                   ORDER

      The clerk’s record was filed July 31, 2018. Appellee filed a motion to
supplement the clerk’s record with relevant items were omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). The record does not contain:
          August 18, 2015 order granting defendant’s motion to apply maritime
           law;
          defendant’s first amended special exceptions filed January 12, 2017;

          defendant’s amended motion to strike plaintiff’s claim for past
             medical expenses and exhibit thereto filed January 12, 2017;

          defendant’s motion to adopt defendant’s motions to exclude and or
             strike general causation testimony filed in regard to asbestos litigation
             filed January 10, 2017;

          plaintiff’s amended response in opposition to John Crane Inc.’s
             motion for summary judgment and exhibits thereto 48, 49, 50 and 66
             filed January 20, 2017;

          plaintiff’s original petition filed December 5, 2013;

          order setting trial date filed January 9, 2015;

          notice of hearing on motion to apply maritime law filed August 14,
             2015;

          plaintiff’s brief regarding damages available under maritime law filed
             August 28, 2015;

          order granting motion to stay proceedings filed October 23, 2015;

          amended order setting trial date filed May 27, 2016; and

          order granting John Crane Inc.’s motion for continuance filed
             December 9, 2016.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before due, containing the above listed items.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM